Case 2:20-cv-01113-GJP Document 171-2 Filed 09/08/20 Page 1 of 5




              Attachment B
  Declaration of Christopher Morris
        Case 2:20-cv-01113-GJP Document 171-2 Filed 09/08/20 Page 2 of 5




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


FEDERAL TRADE COMMISSION

                       and

COMMONWEALTH OF PENNSYLVANIA

                               Plaintiffs,

                        v.                               Civil Action No. 2:20-cv-1113-GLP

THOMAS JEFFERSON UNIVERSITY,

                       and

ALBERT EINSTEIN HEALTHCARE
NETWORK
                    Defendants.


            DECLARATION OF CHRIS MORRIS ON BEHALF OF AETNA, INC.

       I, Christopher Morris, declare under penalty of perjury as follows:

       1.      I submit this Declaration in support of Aetna, Inc.’s Motion for In Camera

Treatment of Hearing Exhibits.

       2.      I am over 18 years of age and am competent to testify to the matters stated herein.

       3.      I am Aetna’s Vice President of Provider Networks for the Eastern Pennsylvania

and Delaware region. My team is responsible for managing provider network activities in this

region, including contracting, relationship building, network servicing, and analyzing, creating,

and developing new network products and services.

       4.      I am personally familiar with the facts set forth herein.

       5.      Aetna has produced documents and testimony to both Plaintiffs and Defendants in

response to their litigation subpoenas and to Plaintiffs during the investigation phase of this matter.
        Case 2:20-cv-01113-GJP Document 171-2 Filed 09/08/20 Page 3 of 5




Aetna produced these documents with the assurance that they would be treated as confidential or

highly confidential under the Stipulated Protective Order and therefore restricted from public

access. Plaintiffs and Defendants have not disputed any of Aetna’s confidentiality designations to

my knowledge.

       6.      Aetna’s highly confidential information includes reimbursement rates, bidding and

pricing information, negotiating strategies, strategic analyses and planning, contracting

information, and other sensitive information that the company protects from disclosure to

competitors and medical providers, among others. This information was designated as “Highly

Confidential” at the time of production due to the “substantial risk of causing significant

competitive injury to current or future commercial or financial interests” contemplated by the

Stipulated Protective Order. Due to the sensitivity of this information, Aetna’s health insurance

competitors and providers also treat this information as confidential and do not publicly disclose

it.

       7.      This substantial risk of competitive injury is continuing. Public disclosure would

harm Aetna’s competitive standing in the marketplace and would harm provider competition and

health insurance competition, in turn leading to higher healthcare costs in the Philadelphia region

for Aetna, employers, government programs, and patients.

       8.       The disclosure of Aetna’s Highly Confidential information will work clearly

defined and serious injury to Aetna and to the public at large due to decreased competition and

higher healthcare costs for consumers. The Highly Confidential materials produced by Aetna to

the parties in this matter contain information in the following competitively sensitive categories:

               a.      Category 1. Reimbursement Rate, Bidding, and Pricing Information:

       Public disclosure of rates, bidding, and pricing information enables providers to figure out




                                                 2
Case 2:20-cv-01113-GJP Document 171-2 Filed 09/08/20 Page 4 of 5




what their rivals are charging and would dampen each provider’s incentive to offer lower

prices or more favorable contract terms to Aetna. Providers are more likely to offer lower

prices or favorable terms to ensure their inclusion in Aetna’s provider network when they

do not know what their competitors are charging. But when providers do know what other

providers have negotiated with Aetna in the past, they will likely make less aggressive

offers in the future. The resulting higher reimbursement rates charged by providers would

lead to higher healthcare costs for employers, government agencies, and patients in the

Philadelphia region. Higher provider prices would also impair Aetna’s ability to offer

competitive rates in the insurance marketplace and reveal Aetna’s cost structure to its

health insurance competitors, giving those competitors an advantage when competing

against Aetna in future bids for prospective clients.

       b.      Category 2. Negotiating Strategies: Aetna’s proprietary negotiating

strategies help the company obtain lower rates from providers to the benefit of Aetna’s

clients and members. If providers were to learn these Aetna strategies, it would advantage

those providers in future negotiations with Aetna, leading to higher healthcare costs for

employers, government agencies, and patients. It would also decrease the competitiveness

of Aetna’s health insurance offerings in the Philadelphia region and provide Aetna’s health

insurance competitors with valuable competitive information for future bids against Aetna.

       c.      Category 3. Strategic Analysis and Planning: Aetna regularly conducts

strategic analyses and planning to assess its strengths, weaknesses, and opportunities. This

information is used to develop ideas to improve Aetna’s competitiveness in the

marketplace through new or improved products and services. If providers or Aetna’s

insurance competitors were to learn Aetna’s strategic plans, Aetna would lose the




                                          3
        Case 2:20-cv-01113-GJP Document 171-2 Filed 09/08/20 Page 5 of 5




       competitive advantage to be gained from implementing these plans in the future, resulting

       in a loss of competition to the detriment of employers, government agencies, patients, and

       Aetna’s competitive standing.

               d.      Category 4. Contracting Information: Nearly every Aetna contract with

       providers and clients contains confidentiality provisions protecting against public

       disclosure given the sensitive nature of the information. As with the competitive issues

       created by disclosing reimbursement rates, public disclosure of contract information would

       facilitate collusion between providers on contracting terms and dampen the incentives of

       providers to agree to certain provisions favorable to Aetna. Less favorable terms would in

       turn would harm Aetna’s clients and members while also damaging Aetna’s competitive

       standing in the marketplace.



I declare under penalty of perjury that the foregoing is true and correct.

Executed on September 8, 2020.


                                                        Christopher Morris




                                                  4
